DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0185094).
Re claim 1, Lee et al. discloses a device comprising a first substrate (110) and a second substrate spaced (210) apart from each other; a first column spacer (320a) between the first substrate and the second substrate; a second column spacer (320b) between the first substrate and the second substrate, wherein a distance between the second substrate and the first column spacer is less than a distance between the second substrate and the second column spacer (Fig. 2), a surface of the first column spacer facing the second substrate is larger than a surface of the second column spacer facing the second substrate (paragraph 0072); and a thickness of the first column spacer is less than or substantially equal to a thickness of the second column spacer, the thickness being measured in a same direction as a direction defining the distance between the second substrate and the first column spacer (paragraph 0060).
Re claim 5, Lee et al. discloses the device wherein a height of the first column spacer (320a) from a reference surface of the first substrate is greater than a height of the second column spacer (320b) from the reference surface.
Re claim 10, Lee et al. discloses the device wherein at least one of the first column spacer and the second column spacer comprises a transparent material or an opaque material (paragraph 0060).
Re claim 11, Lee et al. discloses the device further comprising a light blocking layer (220) on the first substrate or the second substrate.
Re claim 13, Lee et al. discloses the device wherein the first column spacer (221a) and the second column spacer (221b) are located on the first substrate (110), and the light blocking layer (220) is on the second substrate to overlap the first column spacer and the second column spacer (Fig. 9, ref. 220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lee et al. (US 2016/0170273 A1).
Lee et al. does not disclose the device wherein the light blocking layer, the first column spacer and the second column spacer are located on a substantially same layer on the first substrate; and the light blocking layer, the first column spacer and the second column spacer are unitary.
Lee et al. (US 2016/0170273 A1) discloses a device wherein the first column spacer (221a) and the second column spacer (221b) are located on a substantially same layer on the first substrate; and the light blocking layer (220), the first column spacer and the second column spacer are unitary. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first column spacer and the second column spacer are located on a substantially same layer on the first substrate; and the light blocking layer, the first column spacer and the second column spacer are unitary since one would be motivated to prevent light from being leaked while preventing the deterioration of the aperture (paragraph 0067). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot due to new grounds of rejection.

Allowable Subject Matter
Claims 2-3, 6-9 and 14-17 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871